Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed 24 September 2021.  Claims 2, 4-6, 9, 11-13, 16, 18-20 have been amended.  Claim 1 has been previously canceled.  Claims 2-21 are pending and have been considered below.

Terminal Disclaimer
The terminal disclaimer filed on 24 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,729,352 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claim(s) 2-4, 6, 9-11, 13, 16-18, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schleier-Smith (US 2010/0241580 A1) in view of Iskold et al. (US 2010/0280860 A1).

Claim 1. (Cancelled)

Claim 2.  Schleier-Smith discloses a method comprising: 
receiving a historical record of messages exchanged between a user and other members in a(n asymmetric) member network, dynamic information such as user interactions, relationships with other users, user connections, social records, social history records, and/or any communication records can be recorded and stored in the user data repository (P. 0032), interactions/actions that occur in an online social network can include sending or receiving a message, the interaction/connection manager module records these actions and determines the sender and recipient of these actions, if the action pertains to a group, the interaction/connection manager module also determines and stores the associated group (P. 0040)
determining, for each of the other members in the (asymmetric) member network, a likelihood of the user establishing a relationship with a respective member in the (asymmetric) member network, the selection module selects relevant users that are not existing social connections of the user, since the relevancy scoring process determines the likelihood that the user would be interested in meeting another person, people that the user has already met, can, in one embodiment, be excluded from the selection process (P. 0068),the responsiveness of each of the relevant users is a factor in determining their relevancy ranks and thus subsequently affecting the likelihood that they will be presented to another user (P. 0073), 
the determination based at least in part on a number of transactional characteristics of a message exchange between the user and the respective member in the historical record, a user is able to send and receive notifications of interest and respond to notifications of interest sent from another user (P. 0083), weighting factors are assigned to some or all of the social history records and can be used to compute the statistical attributes; the weighting factors can depend on the specific type of social interaction, for example, the sending or receiving of a message can be assigned a higher weighting factor than a social connection, the posting of a comment can also be assigned a higher weighting factor than ;  
providing a recommendation for the user to form the relationship [with] the respective member of the (asymmetric) member network; and providing the user with a suggestion to make the relationship between the user and the respective member, the score generator module generates relevancy scores for multiple users based on their relevancy to a particular user using interactions/connections that occurred in an online social network (P. 0058) the selection module selects candidate users to be introduced to a participating user for example, based on relevancy to the particular user (P. 0065), the selection module selects relevant users that are not existing social connections of the user, since the relevancy scoring process determines the likelihood that the user would be interested in meeting another person, people that the user has already met, can, in one embodiment, be excluded from the selection process (P. 0068), presenting multiple relevant users (P. 0070), the responsiveness of each of the relevant users is a factor in determining their relevancy ranks and thus 
on a profile page associated with the user, photos and other information about relevant users that the user has selected are displayed on the user’s profile page (P. 0107, Fig. 6B).

Schleier-Smith does not disclose an asymmetric member network; providing a recommendation for the user to form the relationship by following the respective member of the asymmetric member network, as disclosed in the claims.  However, in the same field of invention, Iskold discloses users view and interact with objects (e.g. a book, a restaurant, a stock quote) presented on a webpage wherein interactions by the user are recorded at a network node for the object and at a network node for the user (P. 0038) the user interacts with the object in a contextual social network (P. 0049) wherein the nodes are updated in the contextual social network (P. 0051) user nodes are queried to identify other viewers who have viewed the object (P. 0054) including any recorded viewers that have been designated by the user as "friends" to be followed and information about these friends and the other viewers who have recently viewed the object ("recent people") (P. 0055) displaying friends and recent people for a selected object (P. 0059) wherein the user may .  Therefore, considering the teachings of an asymmetric member network with the teachings of Schleier-Smith and Iskold, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine an asymmetric member network with the teachings of Schleier-Smith.  One would have been motivated to combine an asymmetric member network with the teachings of Schleier-Smith in order to introduce the user to people that may not be in the user’s immediate social network but that the user may share a common interest with.

Schleier-Smith does not disclose make the relationship between the user and the respective member public on a profile page associated with the user, as disclosed in the claims.  However, Iskold discloses a user may select to select to “protect” the user’s presence to restrict other viewers from following the user unless specifically approved by the user (P. 0123) wherein if a user’s presence is protected, the user will only appear in “facerolls” for people approved by the user (Fig. 5B, 5C) The user’s followers and follows will only be visible to users who are approved if the user selects the “Protect my presence” option, otherwise, the user’s followers and follows will be viewable by all other users, i.e. public.  Therefore, considering the teachings of Schleier-Smith and Iskold, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine make the relationship between the user and the respective member public on a profile page associated with the user with the teachings of Schleier-Smith and Iskold.  One would have been motivated to combine make the relationship between the user and the respective member public on a profile page associated with the user with the teachings of Schleier-Smith and Iskold in order to allow the user more control over how the user participates in the contextual social network.

Claim 3.  Schleier-Smith and Iskold disclose the method of claim 2, and Schleier-Smith further discloses the suggestion includes a profile image of the respective member, a a suggested relevant user is presented with a photo and demographic information including name, age and location (P. 0106, Fig. 6A).

Claim 4.  Schleier-Smith and Iskold disclose the method of claim 2, and Schleier-Smith further discloses the profile page includes a count of members that the user follows in the asymmetrical member network, while a user may have existing friendship connections (P. 0080) Fig. 5 includes an area entitled “Friends” and lists “No friends”, however, when the user selects the meet me tab (P. 0104) and selects relevant users, the “Yes List” tab displays the photos and numbers (18) of the relevant users the user has chosen to follow 0107, Fig. 6B) It is clear that Schleier-Smith lists the user’s friends and the number of friends after the user has added the connection.  Iskold has been combined with Schleier-Smith for the limitation including an asymmetrical member network.

Claim 6.  Schleier-Smith and Iskold disclose the method of claim 2, but Schleier-Smith does not disclose the asymmetrical member network is asymmetric such that at least one member of the asymmetrical member network that does not follow the user in the asymmetrical member network is followed by the user, as disclosed in the claims.  However, Iskold discloses a user profile with counts of followers and .  While the follower/following count is for a friend of the user, it is clear that the counts could be applied to the user profile in Schleier-Smith.  Therefore, considering the teachings of Schleier-Smith and Iskold, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the asymmetrical member network is asymmetric such that at least one member of the asymmetrical member network that does not follow the user in the asymmetrical member network is followed by the user with the teachings of Schleier-Smith and Iskold.  One would have been motivated to combine the asymmetrical member network is asymmetric such that at least one member of the asymmetrical member network that does not follow the user in the asymmetrical member network is followed by the user with the teachings of Schleier-Smith in order to in order to provide a comprehensive set of information of a user’s social network so that a user may know all users in the social network instead of just a subset and to further provide the user with information about other users who consider the user to be relevant.

Claim(s) 9, 10, 11, 13 is/are directed to system (comprising: one or more processors; and a memory with instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations) claim(s) similar to the method claim(s) of Claim(s) 2, 3, 4, 6 and is/are rejected with the same rationale.

.

Claim(s) 5, 12, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schleier-Smith (US 2010/0241580 A1) in view of Iskold et al. (US 2010/0280860 A1) and further in view of Sarbaev et al. (US 2009/0254456 A1).

Claim 5.  Schleier-Smith and Iskold disclose the method of claim 2, but Schleier-Smith does not disclose the profile page includes a count of members that follow the user in the asymmetrical member network, as disclosed in the claims.  However, in the same field of invention, Sarbaev discloses a GUI 800 for presenting a participant-related header to a web page of a social network (P. 0097) displays a total number of participants who are followers of the participant (P. 0099).  Therefore, considering the teachings of Schleier-Smith, Iskold and Sarbaev, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the profile page includes a count of members that follow the user in the asymmetrical member network with the teachings of Schleier-Smith and Iskold.  One would have been motivated to combine the profile page includes a count of members that follow the user in the asymmetrical member network with the teachings of Schleier-Smith and Iskold in order to provide a comprehensive set of information of a user’s social network so that a user may know all 

Claim(s) 12 is/are directed to system (comprising: one or more processors; and a memory with instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations) claim(s) similar to the method claim(s) of Claim(s) 5 and is/are rejected with the same rationale.

Claim(s) 19 is/are directed to non-transitory computer readable medium (with instructions that, when executed by one or more computers, cause the one or more computers to perform operations) claim(s) similar to the method claim(s) of Claim(s) 5 and is/are rejected with the same rationale.

Claim(s) 7-8, 14-15, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schleier-Smith (US 2010/0241580 A1) in view of Iskold et al. (US 2010/0280860 A1) and further in view of Shin et al. (US 2010/0031180 A1).

Claim 7.  Schleier-Smith and Iskold discloses the method of claim 2, but Schleier-Smith does not disclose the historical record of messages includes email messages and chat messages, and further comprising: determining a composite value that is a summation of a number of emails sent from the user to the respective member multiplied by a first weight and a number of chat messages sent from the user multiplied by a second weight; and comparing the composite value to a threshold value, wherein providing the weighting values are assigned to the edges of nodes (representing users) that represent social interactions used to determine relevancy scores with a higher score indicating a higher probability the users would want to be related (P. 0048) wherein vector addition or subtraction can be used to perform the linear or weighted combination (P. 0049) the relevant users may be selected as the users with scores in the top 15% range or the top 200 ranking users or a rank in the top 10-15% range of all scored users (P. 0067) each occurrence of the same type of interaction, for example, messages sent, that occurs between two users can each be represented by its own edge or a single edge representing messages that can be weighted with the number of messages (P. 0080) relevancy scores can be calculated using weighted combinations of different social interaction parameters (P. 0062, 0096) electronic notification (e.g., notification of interest) can take upon the form of an email, a text message, or a combination (P. 0110).  Scheier-Smith discloses communication through email and text, each connecting edge between user nodes can represent different types of social interactions and relevancy can be determined by weighted combinations of different parameters, but Schleier-Smith does not explicitly disclose that the weighed combination is of different types of messaging.  In the same field of invention, Shin discloses the level determination information may be defined to .  Therefore, considering the teachings of Schleier-Smith, Iskold and Shin, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the historical record of messages includes email messages and chat messages, and further comprising: determining a composite value that is a summation of a number of emails sent from the user to the respective member multiplied by a first weight and a number of chat messages sent from the user multiplied by a second weight; and comparing the composite value to a threshold value, wherein providing the recommendation is based on the composite value meeting the threshold value with the teachings of Schleier-Smith and Iskold.  One would have been motivated to combine the historical record of messages includes email messages and chat messages, and further comprising: determining a composite value that is a summation of a number of emails sent from the user to the respective member multiplied by a first weight and a number of chat messages sent from the user multiplied by a second weight; and comparing the composite value to a threshold value, wherein providing the recommendation is based on the composite value meeting the threshold value with the teachings of Schleier-Smith and Iskold in order to account for different preferred communication modes of different contacts when determining the likelihood that one user would want to be related to another user as different users may communicate more frequently on different communication platforms.

Claim 8.  Schleier-Smith, Iskold and Shin disclose the method of claim 7, and Schleier-Smith further discloses the first weight includes a correspondence between the number of emails sent from the user to the respective member and a probability that the user would choose to be related to the respective member, weighting values are assigned to the edges of nodes (representing users) that represent social interactions used to determine relevancy scores with a higher score indicating a higher probability the users would want to be related (P. 0048) each occurrence of the same type of interaction, for example, messages sent, that occurs between two users can each be represented by its own edge or a single edge representing messages that can be weighted with the number of messages (P. 0080) weighting factors are assigned to some or all of the social history records and can be used to compute the statistical attributes; the weighting factors can depend on the specific type of social interaction, for example, the sending or receiving of a message can be assigned a higher weighting factor than a social connection, the posting of a comment can also be assigned a higher weighting factor than a social connection (P. 0092) electronic notification (e.g., .

Claim(s) 14, 15 is/are directed to system (comprising: one or more processors; and a memory with instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations) claim(s) similar to the method claim(s) of Claim(s) 7, 8 and is/are rejected with the same rationale.

Claim(s) 21 is/are directed to non-transitory computer readable medium (with instructions that, when executed by one or more computers, cause the one or more computers to perform operations) claim(s) similar to the method claim(s) of Claim(s) 7 and is/are rejected with the same rationale.

Response to Arguments
Applicant's arguments filed 24 September 2021 have been fully considered but they are not persuasive.
The applicant argues:
On July 29, 2021, Applicant’s representative conducted a telephone interview with the Examiner. We appreciate the courtesy and helpfulness of the Examiner in the interview. During the interview the parties discussed the rejections and language for overcoming the rejections. Without acceding to the rejections, in the interest of expediting 

During the interview of 29 July 2021, the examiner stated:
Schleier-Smith's relationships are directly interactive, that is, they are meant for direct interaction between users. In the invention, the "follow" relationship is not necessarily interactive, for example, the following user may be able to view social networking actions of the followed user but does not necessarily interact with the followed user. Furthermore, the “follow” relationship in the invention is a subscription relationship. That is, a first user who subscribes to a second user may receive information about the second user, but the second user may not be interactively involved with the first user. The examiner stated that the disclosed relationship in Applicant's specification is different from the relationship in Schleier-Smith and amendments to the claims that clarify the difference in relationships would overcome Schleier-Smith in the current rejection. Any amendments to the claims will require further search and consideration by the examiner.

On page 1, lines 19-24, and Page 7, lines 11-13, respectively, of Applicant’s specification states:
In an asymmetric social network, a first member's relationship to a second member is 20 not necessarily the same as the second member's 
…
Activities 200 occur in the context of a single level asymmetric social network in which a first member can become a follower of a second member without the second member necessarily becoming a follower of the first member.

The amended merely claims that members are in an asymmetric member network.  Applicant’s specification states that a first member may follow a second member without the second member necessarily following the first member, however, the relationship of each member mutually following the other member is not excluded.  As cited in the previous rejection of 4 August 2021, Iskold explicitly discloses that the numbers of followers and follows of users in the contextual social network are not necessarily equal, and this meets the definition of an asymmetric member network included in Applicant’s specification.

The applicant argues:
s 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. § 102 as being allegedly anticipated by Schleier-Smith, U.S. Patent Application Publication No. 2010/0241580 (hereinafter “Schleier-Smith”).

Amended claim 2 recites, in part:
... providing a recommendation for the user to form the relationship by following the respective member of the asymmetric member network; and

providing the user with a suggestion to make the relationship between the user and the respective member public on a profile page associated with the user.

The cited portions of Schleier-Smith fail to teach or suggest “providing a recommendation for the user to form the relationship by following the respective member of the asymmetric member network” or “providing the user with a suggestion to make the relationship between the user and the respective member public on a profile page associated with the user” as recited by amended claim 2.

The cited portions of the references include additional deficiencies. Schleier-Smith fails to teach or suggest “providing the user with a suggestion to make the relationship between the user and the respective member visible on a profile page associated with the user.” The examiner 

The applicant makes similar arguments with respect to Claim 9 and Claim 16.

The examiner respectfully disagrees.  Iskold discloses users view and interact with objects (e.g. a book, a restaurant, a stock quote) presented on a webpage wherein interactions by the user are recorded at a network node for the object and at a network node for the user.  The user interacts with the object in a contextual social network, wherein the nodes are updated in the contextual social network.  User nodes are queried to identify other viewers who have viewed the object, including any recorded viewers that have been designated by the user as "friends" to be followed and information about these friends and the other viewers who have recently viewed the object ("recent people").  When a user selects an object, friends and recent people for the selected object are displayed.  The user may select another viewer to view the viewer’s profile which includes icons for viewing icons of people being followed by the viewer and people the user is following.  The user may select a friend icon to display the profile of the friend, which includes counts of followers and people the friend is following, wherein the counts of followers and follows are not equal.  The user may 
Furthermore, Iskold discloses a user may select to select to “protect” the user’s presence to restrict other viewers from following the user unless specifically approved by the user, wherein if a user’s presence is protected, the user will only appear in “facerolls” for people approved by the user.  That is, the user’s followers and follows will only be visible to users who are approved if the user selects the “Protect my presence” option, otherwise, the user’s followers and follows will be viewable by all other users, i.e. public.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        11/15/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177